United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50232
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL HOUSTON ROBERSON,
also known as Michael Renwick Houston,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-93-CR-109-2-JN
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Roberson, federal prisoner no. 60656-080, appeals

the denial of a motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2).   He relies on U.S.S.G., App. C, Amendment 528; but

that amendment did not lower his guidelines sentencing range and

thus provides no basis for relief.    See United States v.

Lightbourn, 115 F.3d 291, 292-93 (5th Cir. 1997) (explaining

Amendment 528).   The district court’s decision is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.